LAW OFFICES OF SIMON HARTER, ESQ.
Simon Harter, Esq. (SH-8540)
225 West 34th Street – 9th Floor
New York, New York 10122
Tel: (212) 979-0250
Fax: (212) 979-0251
Email: sharter@harterlaw.com
Attorneys for Plaintiff,
CADDELL DRY DOCK AND REPAIR CO., INC.


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
CADDELL DRY DOCK AND REPAIR CO, INC., :
                                                                   :
                                             Plaintiff,            :   CASE NO.:
                                                                   :   1:20-cv-00685 (EK-LB)
- against –                                                        :
                                                                   :
BOUCHARD TRANSPORTATION CO., INC.,                                 :
in personam, BARGE B. NO. 280, in rem, and                         :
B. NO. 280 CORP., in personam,                                     :
                                                                   :
                                             Defendants.           :
-------------------------------------------------------------------x

                               AFFIRMATION OF IN REM SERVICE

                 I, Simon Harter, Esq., declare under penalty of perjury that on this 21st day

of February 2020, at 6:11 p.m., that in accordance with the Order Deputizing Simon Harter,

Esq. to Act in Lieu of U.S. Marshal entered this date, I served the (i) Warrant to Seize A Vessel;

(ii) Order Authorizing Issuance of Warrant of Vessel Arrest; (iii) Order Deputizing Simon

Harter, Esq. to Act in Lieu of U.S. Marshal; and (iv) Verified Complaint in this matter on the

Barge B. No. 280, in rem by posting and affixing the aforesaid documents to the main

superstructure of the Barge in a conspicuous location.
Executed this 21st day of February 21, 2020.


                           Respectfully submitted,

                           LAW OFFICES OF SIMON HARTER, ESQ.
                           Attorneys for Plaintiff, CADDELL DRY DOCK
                           AND REPAIR CO., INC.

                    By:    /s/ Simon Harter
                           Simon Harter, Esq. (SH-8540)
                           225 West 34th Street – 9th Floor
                           New York, New York 10122
                           Tel: (212) 979-0250
                           Fax: (212) 979-0251
                           Email: sharter@harterlaw.com




                              2
